Citation Nr: 0331469	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-29 486A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for thrombophlebitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  An 
October 7, 2002, Board decision, in pertinent part, found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for hepatitis and 
denied the veteran's claim for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for thrombophlebitis.  The 
veteran filed an appeal to this decision with the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated May 22, 2003, the Court vacated 
those portions of the October 7, 2002, Board decision that 
denied the two issues listed above, and granted a Joint 
Motion for Remand (hereinafter Joint Motion).   
 

REMAND

The Joint Motion found that in its discussion of whether the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA) 
were met, the October 7, 2002, Board decision did not 
"fulfill the requirements that VA must notify Appellant of 
the information and evidence necessary to substantiate his 
claim for reopening the claim for service connection for 
hepatitis and his claim for entitlement to section 1151 
benefits for thrombophlebitis and that such notice must 
indicate which portion of any such information or evidence is 
to be provided by Appellant and which portion must be 
provided by VA."  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As such, this case must be remanded in order to 
fulfill notice requirements and comply with the instructions 
of the court.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in 38 C.F.R. § 3.159 (b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, this case is being remanded to cure the procedural 
defect noted in the Joint Motion.  

In light of the Order of the Court and in order to ensure 
that all due process requirements are met, this case must be 
REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In particular, the 
regional office should inform the veteran 
of the type of evidence required from him 
and what evidence VA will obtain (with 
assistance from him) in order to 
substantiate his claims.  The veteran 
should also be informed that VA will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  Thereafter, to the extent that either 
issue listed on the title page remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any evidence 
obtained as a result of the development 
requested above and the VCAA.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




